Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 10 – 32 are pending.
3.	This office action is in response to the Applicant’s communication filed 03/15/2022 in response to PTO Office Action mailed 12/24/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
4.	Applicant’s argument with respect to amended independent claims has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
		1) “Nothing has been found in Horie that relates to sharing information between the electronic device and another electronic device. A person of ordinary skill in the art would find no suggestion in Horie as to how to deal with shared information and certainly would have no suggestion regarding how to display shared icons corresponding to shared information.”
		
As per argument 1, in response to applicant's argument, the Examiner relies on the combination of Furuta, Kolodziej, Thirugnana to teach the aspects of sharing information between the electronic devices The focus of using the teachings of Horie (Fig. 3) is to show “a list that includes an order of arrangement of a plurality of icons associated with the applications”, viewed as the list of application names and the icon display positions, and furthermore “the order of arrangement including an ordinal position of each of the icons of the list” is viewed as the icon display positions in x,y coordinates. As a result, the teachings of Horie is fit for its intended purpose in the claim limitations.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 10-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furuta (US Patent No. 8,600,579 hereinafter “Furuta”) in view of Kolodziej et al. (US Patent No. 9,162,574 hereinafter “Kolodziej”), and further in view of Thirugnana (US Pub No. 2007/0112571 hereinafter “Thirugnana”), and further in view of Horie (US Pub. No. 2007/0213041 hereinafter “Horie” – IDS Submission on 07/27/2018)
Referring to claim 10, Furuta discloses an in-vehicle apparatus (Furuta – Figs 1-2, In-vehicle navigation apparatus 2) comprising: 
an in-vehicle display (Furuta – Fig. 2, Display device 14); 
a speech input device configured to receive speech inputted by a user (Furuta – Fig. 2 & col. 5, lines 37-40 disclose the speech recognition device 16 performs speech recognition of sounds or speeches inputted via the microphone 21 based on a speech-recognition algorithm.);
a computer processor programmed to control (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.) a transceiver (Furuta – col. 5, lines 7-9 discloses The BT communication device 12 establishes a connection of the BT communication link with the cellular phone 3.) to: 
transmit, to the external terminal device, first information relating to an application installed on the in-vehicle apparatus (Furuta – see col. 5, lines 15- 26; col. 14, lines 29 – 40 discloses transmitting application program identification information acquisition response that can specify the read application program identification to the cellular phone.),
receive, from the external terminal device, second information relating to an application installed on the external terminal device (Furuta – see col. 6, line 62 – col. 7, line 5; col. 12, line 58 – col. 13, line 2 discloses transmitting application program identification information acquisition response that can specify the read application program identification to the in-vehicle navigation apparatus from the cellular phone.), the second application being different from the first application (Furuta – see col. 2, lines 65-67 discloses the application programs of the portable apparatus being different from the application programs of the in-vehicle apparatus.),
wherein the computer processor is programmed to generate and cause display of shared information corresponding to applications shared between the in-vehicle apparatus and the external terminal device (Furuta – see col. 18, lines 4-19 disclosing the synchronization operation for displaying application programs used on both the in-vehicle navigation apparatus and the cellular phone such as an application program for displaying a menu display window.), 
wherein the first application is installed on the in-vehicle apparatus but is not installed on the external terminal device (Furuta – see col. 5, lines 15- 26 discloses the application program database 13a stores the application program group containing the several different application programs such that each application program is stored in association with an identification data set indicating a name, a version number, a file size, and a storage date and time. Herein, the identification data set may be referred to as application program identification information; further, all the identification data sets of application programs contained in an application program group stored in an application program database may be collectively referred to as an identification list of the application program group or the application program database ), and the second application is installed on the external terminal device but is not installed on the in-vehicle apparatus (Furuta – see col. 6, line 62 – col. 7, line 5 discloses the application program database 29a stores the application program group such that each different application program is stored in association with an identification data set indicating a name, a version number, a file size, and a storage date and time. Herein, the identification data set may be referred to as application program identification information; further, all the identification data sets of application programs contained in an application program group stored in an application program database may be collectively referred to as an identification list of the application program group or the application program database.), and
wherein the in-vehicle display (Furuta – Fig. 2, Display device 14) is controlled by the computer processor (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.).
Furuta fails to explicitly disclose the speech input device configured to receive speech inputted by a user for speech-recognition processing at an external terminal device; the first information including information of the first icon corresponding to the first application installed on the in-vehicle apparatus, the second information including information of a second icon corresponding to the second application, transmit, to the external terminal device, operation information to cause speech inputted to the speech input device to be processed by the speech-recognition processing at the external terminal device, transmit, to the external terminal device, the speech inputted by the user to cause the external terminal device to perform the speech-recognition processing on the speech inputted by the user, and receive, from the external terminal device, a speech-recognition result indicating a selection or an activation or a selection and activation of one of: the first application installed on the in-vehicle apparatus and corresponding to the first icon and the second application installed on the external terminal device and corresponding to the second icon, the shared information being comprised of a list that includes an order of arrangement of a plurality of shared icons associated with the applications shared between the in-vehicle apparatus and the external terminal device, the order of arrangement including an ordinal position of each of the shared icons of the list, wherein, in response to the transceiver receiving the speech-recognition result relating to the second icon, the computer processor causes the second application installed on the external terminal device to the selected or activated or selected and activated, and wherein the in-vehicle display is controlled by the computer processor to display simultaneously the first icon and the second icon in response to receipt of the second information by the transceiver, such that the first and second icons coexist on the in-vehicle display representing applications selectable on the in-vehicle apparatus.
Kolodziej discloses the first information including information of the first icon corresponding to the first application installed on the in-vehicle apparatus (Kolodziej – Fig. 1 & col. 2, lines 42-44 show the first icons 104 corresponding to first applications present on the in-vehicle tablet 100.), 
the second information including information of a second icon corresponding to the second application (Kolodziej – Fig. 1 & col. 2, lines 42-44 show the second icons 204 corresponding to second applications present on the mobile station 200.), 
transmit, to the external terminal device, operation information to cause speech inputted to the speech input device to be processed by the external terminal device (Kolodziej – col. 5, lines 61-67 discloses when linked, some or all of the related data generated by a mobile vehicle application 300m can be passed to the tablet 100 to be presented to the driver, including visual and audio data presented by their respective outputs 102, 110. Information can then be taken in by the tablet 100 at the touch screen 102 or microphone 108 and passed back to the mobile station 200.),
transmit, to the external terminal device, the speech inputted by the user to cause the external terminal device to perform the speech-recognition processing on the speech inputted by the user (Kolodziej – see claim 1 disclosing receiving a voice command translating the received voice command into a predetermined plurality of commands for a respective plurality of applications running on the mobile station and related to the operation of the vehicle; transmitting the plurality of commands to the mobile station; and receiving output data of the plurality of applications from the mobile station.), and 
receive, from the external terminal device, a speech-recognition result indicating a selection or an activation or a selection and activation of one of: the first application installed on the in-vehicle apparatus and corresponding to the first icon and the second application installed on the external terminal device and corresponding to the second icon (Kolodziej – see claim 1; col. 4, lines 44-61; col. 6, lines 18-36 disclosing receiving a voice command translating the received voice command into a predetermined plurality of commands for a respective plurality of applications running on the mobile station and related to the operation of the vehicle; transmitting the plurality of commands to the mobile station; and receiving output data of the plurality of applications from the mobile station); and 
a processor configured to (Kolodziej – Abstract discloses the in-vehicle tablet having a control component configured to allow a use of the selected program icon on the tablet, which can activate a related program on the mobile station. The display component can display at least an output of the related program on the tablet.), in response to a speech-recognition result relating to the second icon, cause the second application installed on the external terminal device to the selected or activated or selected and activated (Kolodziej – see claim 1; col. 4, lines 44-61; col. 6, lines 18-36 disclosing the voice commands linked to a macro to execute a series of applications or features with one command.), and 
wherein the in-vehicle display is configured to display simultaneously the first icon and the second icon in response to receipt of the second information by the transceiver, such that the first and second icons coexist on the in-vehicle display representing applications selectable on the in-vehicle apparatus (Kolodziej – col. 5, lines 42-67 & Fig. 5 show the in-vehicle tablet 100 displaying simultaneously the first icon 300 of the tablet 100 and the second icon 300m of the mobile station 200 in response of the second application information sent by the mobile station 200 via the link 50.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kolodziej’s teachings with Furuta’s teachings for the benefit of providing a system that can act as a telematics system in any vehicle and can easily be removed, upgraded and transferred from vehicle to vehicle (Kolodziej – col. 1, lines 29-31).
		Furuta and Kolodziej fail to explicitly disclose the speech input device configured to receive speech inputted by a user for speech-recognition processing at an external terminal device; and wherein the computer processor is programmed to generate and cause display of shared information corresponding to applications shared between the in-vehicle apparatus and the external terminal device, the shared information being comprised of a list that includes an order of arrangement of a plurality of shared icons associated with the applications shared between the in-vehicle apparatus and the external terminal device, the order of arrangement including an ordinal position of each of the shared icons of the list.
Thirugnana discloses receiving speech inputted by a user for speech-recognition processing at an external terminal device; and transmit, to the external terminal device, operation information to cause speech inputted to the speech input device to be processed by the speech-recognition processing at the external terminal device (Thirugnana – par. [0050-0052] discloses the speech recognition processing occurring on a receiver’s mobile terminal from the received voice signals.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Thirugnana’s teachings with Furuta and Kolodziej’s teachings for the benefit of providing informational text to a mobile terminal to be identified and made available to an application of the mobile terminal (Thirugnana – par. [0007]).
Furuta, Kolodziej and Thirugnana fail to explicitly disclose the shared information being comprised of a list that includes an order of arrangement of a plurality of shared icons associated with the applications shared between the in-vehicle apparatus and the external terminal device, the order of arrangement including an ordinal position of each of the shared icons of the list.
		Horie discloses a list that includes an order of arrangement of a plurality of icons associated with the applications, the order of arrangement including an ordinal position of each of the icons of the list (Horie – see Fig. 3 showing a list of applications with icon display positions that indicate where on a display the order of the icons associated with the applications are positioned.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Horie’s teachings with Furuta, Kolodziej and Thirugnana’s teachings for the benefit of providing the user with a structured format or order of application icons and allowing to know where specific applications are located on the display screen.

Referring to claim 11, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 10, wherein the computer processor controls (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.) the in-vehicle display (Furuta – Fig. 2, Display device 14) such that at least a portion of the in-vehicle display is synchronized with at least a portion of a terminal display of the external terminal device (Kolodziej – col. 5, lines 42-67 & Fig. 5 show the in-vehicle tablet 100 displaying simultaneously the first icon 300 of the tablet 100 and the second icon 300m of the mobile station 200 in response of the second application information sent by the mobile station 200 via the link 50.).

Referring to claim 12, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 10, wherein the computer processor controls (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.) the transceiver (Furuta – col. 5, lines 7-9 discloses The BT communication device 12 establishes a connection of the BT communication link with the cellular phone 3.) to transmit, to the external terminal device, information relating to a plurality of applications installed on the in-vehicle apparatus (Furuta – see col. 9, lines 19-34 disclosing the control circuit of the in-vehicle navigation apparatus transmitting an application program synchronization request to the cellular phone.). 

Referring to claim 13, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 10, wherein the first icon has a different appearance from the second icon (Kolodziej –Fig. 5 shows the in-vehicle tablet 100 displaying simultaneously the first icon 300 of the tablet 100 and the second icon 300m of the mobile station 200 having a different appearance.). 

Referring to claim 14, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 10, wherein the first icon is associated with an audio source of the in-vehicle apparatus (Kolodziej – Fig. 4B & col. 3, line 40 shows an audio file player icon 306 on the in-vehicle tablet 100.). 

Referring to claims 15, 20 and 25, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 16, 21 and 26, note the rejection of claim 11 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 17, 22 and 27, note the rejection of claim 12 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 18, 23 and 28, note the rejection of claim 13 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 19, 24 and 29, note the rejection of claim 14 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 30, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 10, wherein, in addition to the information of the second icon, the second information further includes:
information of the first icon corresponding to the first information (Kolodziej – see col. 6, lines 1-5 disclosing if a vehicle application 300, 300m is present on both devices, the driver can preset which application takes precedence. That is to say, which of two identical or similar applications are displayed and used when the tablet 100 is in telematics mode..), and information of other icons corresponding to applications installed on the external terminal device (Kolodziej – Fig. 5 shows the in-vehicle tablet 100 displaying other icons 500m installed on the mobile station 200.).

Referring to claim 31, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 30, wherein the second information further includes information of an order of icons of the external terminal device, the order including the first icon, the second icon and the other icons (Kolodziej – Fig. 5 shows the in-vehicle tablet 100 displaying an order of icons of the mobile station 200, the first icon 300, the second icon 300m, and other icon 500m.). 

Referring to claim 32, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 10, further comprising a second input device configured to receive a selection of an icon, the second input device being different from the speech input device (Kolodziej – Fig. 1 & col. 2, lines 24-27 disclose the in-vehicle tablet 100 having a touchscreen 102. The touchscreen 102 is different from the microphone 108.), wherein the computer processor (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.) is configured to cause the second application installed on the external terminal device to be selected or activated or selected and activated in response to the speech-recognition result and a selection of the second icon inputted via the second input device (Kolodziej – see claim 1 & col. 5, lines 61-67 disclosing when linked, some or all of the related data generated by a mobile vehicle application 300m can be passed to the tablet 100 to be presented to the driver, including visual and audio data presented by their respective outputs 102, 110. Information can then be taken in by the tablet 100 at the touch screen 102 or microphone 108 and passed back to the mobile station 200.).

Conclusion 
7.          Claims 10-32 are rejected. 
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571)270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181